Exhibit 10.17

Summary of Named Executive Officers’ 2007 Annual Base Salaries

 

Name

  

Title

  

2007 Annual

Base Salary

Michael J. Sonnenfeld

   Director, President and Chief Executive Officer    $ 427,000

Nayan V. Kisnadwala

   Executive Vice President – Chief Financial Officer    $ 395,000

Walter P. Buczynski

   Executive Vice President – Secondary    $ 330,800

John C. Kendall

   Executive Vice President – Investment Portfolio    $ 300,000

John C. Camp, IV

   Senior Vice President – Chief Information Officer    $ 220,500